The appellee, by a motion, requests that this appeal be dismissed, but if not then the stenographer's transcript of the evidence be stricken from the record and the case be advanced on the docket under Section 3372, Code of 1930.
The case is a mandamus proceeding in which the mayor and the members of the board of aldermen of the Town of Prentiss are sought to be directed to enforce a municipal fire prevention ordinance. They declined to defend the action and the appellant was permitted to do so under Section 78, Code of 1930. The appeal is from a judgment awarding the writ of mandamus.
In support of the motion to dismiss it is said: (1) That the appellant was without the right to appear and defend the action in the court below, or to appeal from the judgment rendered; and (2) the appeal was not taken within the time allowed therefor.
Section 78, Code of 1930, provides that: "In all suits *Page 477 
now pending or hereafter brought, against the board of supervisors of any county, or the mayor and board of aldermen of any city, town or village, or any other board, commission, or other officer of any county, or municipality, or district, in their official capacity, any taxpayer or taxpayers of the county, municipality or district, shall have the right at his or their own expense to employ private counsel to defend all suits instituted as above and may prosecute an appeal to the Supreme Court of the State from any judgment or decree of a circuit or chancery court adverse to such officer or officers, if such officer or officers do not prosecute an appeal within thirty days from date same is rendered." The appellee's contention is that the permission here given to defend actions is to taxpayers as such and consequently the statute should be construed so as to limit the permission to actions directly involving taxes. We cannot so limit the broad and all-inclusive words "all suits" of the statute. Many, probably all, suits against county and municipal officers in their official capacity, other than such as directly involve taxation, are of more or less interest to the county and municipal taxpayers; at all events, the legislature seems to have so thought.
The judgment appealed from was rendered on May 12, 1938, and the appeal bond required by Section 79, Code of 1930, was filed and approved on August 10, 1938. According to the appellee, this bond should have been filed within thirty days after the judgment was rendered. The limitation of the time in which appeals can be taken from judgments of this character is that of the general statute governing appeals. The thirty-day stipulation in Section 78, Code of 1930, is not a limitation on the time within which appeals must be taken, but is a permission to taxpayers to take the appeal in event the officers should fail to appeal within thirty days.
The notice to the stenographer to transcribe his notes of the evidence was not given within the time therefor prescribed by the statute governing appeals generally, *Page 478 
but Section 80, Code of 1930, which governs here, permits the notice to be given, when an appeal is taken by a taxpayer, within thirty days after the appeal is taken. The notice was here given on the day the appeal bond was filed and therefore within the time therefor.
The position of this case on the Court's docket is such that to advance it would result in its submission, but a short time, if any, earlier than it would be should it retain its present place on the docket. The request to advance will therefore be denied.
Motion overruled.